Citation Nr: 0734597	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-16 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to December 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for diabetes mellitus, rated 20 percent.  
In August 2006, a hearing was held before a hearing officer 
at the RO; in September 2007 a Travel Board hearing was held 
before the undersigned.  Transcripts of those hearings are 
associated with the claims file.  At the Travel Board 
hearing, the veteran submitted additional evidence with a 
waiver of RO consideration.


FINDINGS OF FACT

1.  Prior to February 15, 2005, the veteran's diabetes 
mellitus required insulin and a restricted diet; regulation 
of activities was not shown.

2.  From February 15, 2005, the veteran's diabetes mellitus 
is shown to have required insulin, a restricted diet and 
regulation of activities. 

3.  At no time during the appeal period is the veteran's 
diabetes mellitus shown to have required insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.


CONCLUSIONS OF LAW

1.  Prior to February 15, 2005, a rating in excess of 20 
percent for diabetes mellitus is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.119; Diagnostic Code (Code) 7913 (2007).

2.  From February 15, 2005, a 40 percent rating is warranted 
for the veteran's diabetes mellitus.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.119; Code 
(Code) 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has requested a 40 percent rating.  This decision 
grants a 40 percent rating.  As the benefit sought is being 
granted, a detailed discussion of the impact of the VCAA in 
this matter is not necessary.  Notably nevertheless, this 
appeal is from the initial rating assigned with a grant of 
service connection.  The statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, statutory notice 
has served its purpose, and its application is no longer 
required because the claim has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An April 2005 
statement of the case (SOC) provided notice on the downstream 
issue of an increased initial rating, and a December 2006 
supplemental SOC readjudicated the matter after the veteran 
had opportunity to respond.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA examinations in August 2004 and in October 
2005.  VA's duty to assist the veteran in the development of 
facts pertinent to his claim is met.  

II.  Factual Background

Treatment records from Dr. S. S. dated from 1990 to 2006, in 
part, show ongoing treatment for diabetes mellitus.  Records 
prior to February 15, 2006 do not mention restriction of 
activities.

On August 2004 VA examination, the veteran reported that he 
had never been hospitalized for diabetes.  He stated that he 
sees his physician, Dr. S.S. every three months.  The 
diagnosis was diabetes mellitus, currently on multiple 
medications and fair control.

A February 15, 2005 note from Dr. S. S. states that the 
veteran "is an insulin dependent diabetic on a restricted 
diet with regulation of activities".

An April 15, 2005 note from Dr. S.S. states that the veteran 
"requires four insulin injections daily and avoidance of 
strenuous occupational/recreational activities; diabetes 
mellitus with neuropathy".

On October 2005 VA examination, the veteran reported two 
episodes of hypoglycemia within the past year.  He denied any 
history of hospitalizations for diabetic-related problems to 
include hypoglycemia or ketoacidosis.  It was noted that he 
was on several medications as well as a restrictive diet.  
Diabetes mellitus type 2 that was controlled was diagnosed.  
In an October 2005 addendum opinion, the examiner stated 
"there is no instability of the veteran's sugar level or 
other factors related to diabetes, which require the 
avoidance of strenuous activities".

At the September 2007 Travel Board hearing, the veteran 
testified that based on the evidence of record his diabetes 
mellitus should be rated at 40 percent.  He testified that he 
has not required hospitalization for his diabetes.  He 
submitted a September 2007 letter from his treating 
physician, Dr. S., which stated that the veteran "is an 
insulin requiring diabetic.  He is on a restrictive diabetic 
diet.  He also requires regulation of activities; and advised 
to avoid strenuous occupational and recreational activities 
including but not limited to heavy lifting, moving heavy 
objects, grass cutting and snow shoveling".

III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Diabetes mellitus is rated under Code 7913, which provides a 
10 percent rating when the disease is managed by a restricted 
diet only; a 20 percent rating when insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet are 
required; a 40 percent rating when insulin, a restricted 
diet, and regulation of activities are required; and a 60 
percent rating when insulin, a restricted diet and regulation 
of activities are required, along with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  38 C.F.R. § 4.119.  Noncompensable complications 
are considered part of the diabetic process under Code 7913.  
See Note 1 to Code 7913.

At the outset, it is noteworthy that complications of the 
veteran's diabetes mellitus include peripheral neuropathy of 
the upper and lower extremities and erectile dysfunction 
(loss of creative organ use) which are separately rated; the 
ratings for such complications are not on appeal at this 
time. 

The record reflects that as of February 15, 2005 (the date of 
Dr. S. S.'s first letter noting the veteran's regulation of 
activities), the veteran's diabetes is shown to have required 
insulin, a restrictive diet, and regulation of activity.  
While a VA examiner specifically found in October 2005, that 
the veteran's activity did not need to be regulated, the 
Board finds the letters from Dr. S., the veteran's treating 
provider for at least 17 years, more probative (because Dr. 
S. would presumably be more familiar with the veteran's day 
to day disability picture).  Dr. S. has provided letters 
which cumulatively reflect that due to his diabetes the 
veteran has had to curtail occupational and social activities 
since February 15, 2005 (in addition to being insulin 
dependent and on a restricted diet).  Accordingly, a 40 
percent rating for diabetes is warranted from that date.  A 
40 percent rating is not warranted prior to February 15, 
2005, as it is not shown that the veteran was advised 
restrict/regulate activities prior to that date. 

The veteran specifically seeks a 40 percent rating for his 
diabetes, and this decision grants such rating.  The Board 
has also considered whether a rating in excess of 40 percent 
is warranted for any period of time under consideration, and 
has found that the next higher (60 percent) rating is not 
warranted at any time during the appeal period.  There is no 
evidence of record that in addition to insulin, dietary 
restriction, and restriction/regulation of activities there 
have also been ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider [although 
complications are shown].



ORDER

A staged increased rating of 40 percent is granted for the 
veteran's diabetes, effective from February 15, 2005, and 
subject to the regulations governing payment of monetary 
awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


